Order entered July 22, 2013




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-11-00046-CV

                         EX PARTE CHARLES RAY MASON


                   On Appeal from the Criminal District Court No. 1
                                Dallas County, Texas
                         Trial Court Cause No. X06-310-H

                                      ORDER
                      Before Justices Francis, Lang, and Evans

      We DENY Charles Ray Mason’s June 24, 2013 Motion to Strike and June

24, 2013 Motion for Rehearing.




                                                /Molly Francis/
                                                ________________________________
                                                JUSTICE MOLLY FRANCIS